Case 1:21-cv-01309-TNM Document 1-2 Filed 05/12/21 Page 1 of 8




             EXHIBIT B
Complaint to Trans Union^ LLC
          Case 1:21-cv-01309-TNM Document 1-2 Filed 05/12/21 Page 2 of 8
                                                                    Filed
                                                                                   D.C. Superior Court
                                                                                   04/30/2021 B)B:03BM
                                                                                   Clerk of the Court

                    SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                       CIVIL DIVISION—CIVIL ACTIONS BRANCH

TRACY ARTHUR ALSTON
c/o Jeffery W. Styles
1666 K Street NW, Suite 440
Washington, DC 20006                               )
                                                   )
       Plaintiff,                                  )      Case No. 2021 CA 001382 B
V.                                                 )
                                                   )
EQUIFAX INFO. SRVCS. LLC                           )
c/o Corporation Service Company                    )
1090 Vermont Avenue NW, Suite 430                  )
Washington, DC 20005                               )
                                                   )
       Defendant,                                  )
                                                   )
EXPEMAN INFO. SOLS. INC.                           )
c/o C T Corporation System                         )
1015 15th Street, NW, Suite 1000                   )
Washington, DC 20005                               )
                                                   )
       Defendant,                                  )
                                                   )
TRANS UNION, LLC                                   )
c/o Corporation Service Company                    )
1090 Vermont Avenue, NW, Suite 430                 )
Washington, DC 20005                               )


                            COMPLAINT AND JURY DEMAND

       Plaintiff, Tracy Arthur Alston, by and through undersigned counsel, brings this complaint

against fhe defendants Equifax Information Services, LLC ("Equifax"), Expenan Information
Solutions, Inc. ("Experian") and Trans Union, LLC ("TransUnion"), and alleges as follows:
                               PRELIMINARY STATEMENT

       1. This is an action for actual and stafaitory damages, costs and attorney's fees brought

pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681 ("FCRA").



                                               1
           Case 1:21-cv-01309-TNM Document 1-2 Filed 05/12/21 Page 3 of 8



                                     PARTIES TO ACTION

       2. Plaindff is a natural person that resides in the Disbnct of Columbia.

       3. TransUnion is a credit reporting agency that prepares and sells credit information.

       4. Experian is a credit repordng agency that prepares and sells credit information.

       5. Equifax is a credit reporting agency that prepares and sells credit information.

                                  FACTUAL ALLEGATIONS

       6. Within the past two years, the Defendants have reported inaccurate information

regarding aMerrickBank Corp. ("Mem ck") tradeline and Allied Collection Services, Inc. ("Allied")

collection appearing on Plaintiffs credit reports with all three credit reporting agencies ("CRAs"),
                                        The Merrick Tradeline

       7. Merrick reported Plaintiff as 30-days delinquent for his March 2019 payment.

       8. Merrick's reporting was inaccurate and/or misleading because Plaintiff submitted his

payment through his credit union, but the payment was not processed for reasons that were outside

of Plaintiff s control, and therefore, the non-payment was not due to financial irresponsibility.

       9. Plaintiff sent a dispute letter to each of the CRAs.

       10. The dispute notified the CRAs that Plaintiffs non-payment was not the result of is

failure to timely submit his payment.

        11. The CRAs received Plaintiff's dispute letter but did not consider the contents of the

dispute letter when the CRAs subsequently prepared and published credit reports to third-parties.

       12. The CRA.S failed to forward an accurate portrayal of Plaintiff s dispute to Merrick.

        13. Merrick responded by verifying the disputed information as accurate.

        14. The CRAs accepted and parroted Merrick's dispute results without conducting any
investigation of their own and without any evaluation ofMerrick's dispute results.




                                                  2
          Case 1:21-cv-01309-TNM Document 1-2 Filed 05/12/21 Page 4 of 8




                                      The Allied Collection

       15. AlUed reported that Plaintiff owed 895 for a SPRINT bill.

       16. Allied's reporting was inaccurate because Plaintiff owed, at most, $370 to SPRD^T.

       17. Plaindff sent a dispute letter to each of the CRAs.

       18. The dispute letter notified the CRAs that the Allied debt was inflated because it

included $525 in payments that were paid by the Plaintiff and a $269 fee that was not owed.

       19. The CRAs received Plaintiffs dispute letter but did not consider the contents of the

dispute letter when the CRAs subsequently prepared and published credit reports to third-parties.

       20. The CRAs failed to forward an accurate portrayal of Plaintiff's dispute to Allied.

       21. Allied responded by verifying the disputed information as accurate.

       22. The CRAs accepted and parroted Allied's dispute results without conducting any

invesdgation of their own and without any evaluation of Allied's dispute results.

                    COUNT ONE: VIOLATION OF 15 U.S.C. § 1681eCb)

       23. Plaintiff incorporates paragraphs 1 through 22.

       24. Section 1681e(b) mandates that the CRAs report consumer informadon with the

maximum possible accuracy. In other words, the CRAs' repordng must be more than just accurate,

it must be done to perfection and without any inaccuracies.

       25. The CRAs published credit reports with the Memck tradeline without reporting fee

debt as disputed after fielding a dispute of the Merrick tradeline from Plaintiff. Upon information

and belief, the CRAs have no procedures in place to ensure that furnishers report disputed accounts

as disputed and the CRAs have a policy to never report a debt as disputed, including even when the

CRAs knew the accounts debts were disputed.




                                                 3
               Case 1:21-cv-01309-TNM Document 1-2 Filed 05/12/21 Page 5 of 8




           26. Further, the CRAs published information concerning Merrick and Allied without

    considering information from sources other than the furnisher. Exclusive reliance on one source of

    informadon does not assure the reporting of maximum accurate informadon because CRAs do not
    consider information from other sources that may alert them to the fact that the infonnation being

    reported is not accurate.

           27. Thus, the CRAs violated 15 U.S.C. § 1681e(b) by failing to establish and/or follow

    reasonable procedures to assure maximum possible accuracy in the preparation of Plaintiff s credit
    reports and credit files they published and maintained for Plaintiff.

            28. The CRAs furnished theu- credit reports containing the inaccurate and derogatory

    Merrick tradeline and Allied collection to third parties that requested Plaintiff's credit report.

           29. As a result of the CRAs' violations of 15 U.S.C. § 168 le(b). Plaintiff suffered actual

    damages, including but not limited to: pecuniary expenses, loss of credit opportunity, damages to

    reputation, frustration, embarrassment, humiliadon and other mental and emotional distress.

            30. The violations by the CRAs were willful, rendering each of the Defendants

    individually liable for statutory and punitive damages, actual damages, costs and attorney's fees in

    an amount to be determined by the Court pursuant to 15 U.S.C. § 168 In. In the alternative, the CRAs

    were negligent, which entities Plaintiff to recover actual damages, statutory damages, costs and

    attorney's fees in an amount to be detennined by the Court pursuant to 15 U.S.C. § 1681o.
                          COUNT TWO: VIOLATION OF 15 U.S.C. § 1681i(a)

            31. Plaintiff incorporates paragraphs 1 through 30.

            32. Section 1681i(a)(l) mandates that a CRA investigate a consumer's dispute and report

    the results of the reinvestigation.
^




                                                       4
           Case 1:21-cv-01309-TNM Document 1-2 Filed 05/12/21 Page 6 of 8




        33. Section 1681i(a)(2)(A) mandates that a CRA provide notice of the consumer's

dispute to the furnisher of the disputed information.

       34. Section 1681i(a)(4)(A) relates to § 1681i(a)(l) and mandates that the CRA review

and consider all the relevant information provided by the consumer during the CRAs' investigation.

        35. Section 1681i(a)(5)(A) mandates that a CRA delete or modify the disputed

mformation that has been found to be inaccurate or incomplete or unverifiable.

        36. The CRAs have vu-tuaUy no policies, practices or procedures to investigate a

consumer's dispute, much less review and consider the relevant information provided by the

consumer as a part of their reinvestigadon.

        37. Although the CRAs are required to both investigate the consumer dispute pursuant to

section 1681i(a)(l) and forward notice of the dispute to the furnisher pursuant to secdon 1681i(a)(2),

the policies, practices and procedures of the CRAs are designed to only comply with § 1681i(a)(2).

        38. Despite the plain language of section 1681i(a)(l)'s language to conduct a

reinvesdgation, the CRAs have enacted policies, practices and procedures that rely on the furnisher's

response to a consumer's dispute instead of the CRAs conducting their own reinvestigation.

       39. Making matters worse, the CRAs do not require that the furnishers perfonn a

reasonable investigation of the consumer's dispute. In fact, the CRAs are fully aware that the

furnishers regularly perfomi superficial reviews instead of reasonable investigations. Like the

CRAs, the furnishers do not consider and review the consumer's dispute when responding to a

consumer dispute. The only information a furnisher considers when receiving a notice of dispute

from a CRA is the ACDV. Despite knowing the furnisher's do not consider the consumer's dispute,

the CRAs rely on the furnisher's response as satisfaction of their obligation to investigate the dispute

under § 1681i(a)(l).




                                                   5
          Case 1:21-cv-01309-TNM Document 1-2 Filed 05/12/21 Page 7 of 8




       40. Upon information and belief, the CRAs are not even in full compliance with secdon
1681i(a)(2) because the CRAs fail to forward all relevant information and fail to provide the

information within the time periods required under the statute. The furnisher's response is

substantially hampered by CRAs failure to provide all informadon and to provide the information

dmely to the furnishers.

       41. Further, the CRAs will—more times than not—misstate or mischaracterize a

consumer's dispute when the CRAs transcribe a dispute onto an ACDV. The CRAs failure to

accurately convey the dispute violates section 1681i(a)(2) because such failures leave out relevant

information for the furnishers. • .

       42. Because the defendant CRAs almost never conduct an investigation to determine

whether the disputed information is accurate, complete or verifiable, the Defendants never obtain

evidence to establish or confirm the accuracy or completeness of the disputed mformadon as

required by secdons 1681i(a)(l)(A) and 1681i(a)(5)(A). ^
       43. Accordingly, the Defendants violated 15 U.S.C. §§ 1681i(a)(l)-(5) by failing';to

properly respond to Plaintiffs disputes. '':.

       44. As a result of the CRAs' violations of 15 U.S.C. §§ 1681i(a)(l)-(5), Plaintiff suffered

actual damages, including but not limited to: out-of-pocket and/or pecuniary costs, loss of credit

opportunity, damage to reputation, frustration, embarrassment, huimliadon and other mental and
emotional distress.

       45. The violations by the CRAs were willful, rendering each of them individually liable

for statutory and punitive damages, actual damages, costs and attorney's fees pursuant to 15 U.S.C.

§ 168 In. In the alternative, the CRAs were negligent, which entitles Plaintiff to recover actual

damages, statutory damages, costs and attorney's fees pursuant to 15 U.S.C. § 1681o.




                                                6
           Case 1:21-cv-01309-TNM Document 1-2 Filed 05/12/21 Page 8 of 8




                   COUNT THREE: VIOLATIONS OF 15 U.S.C. § 1681efa)

        46. Defendant Equifax violated 15 U.S.C. § 1681g(a) by failing to timely disclose all

infomiation in the Plaintiffs credit file after receiving a request from Plaintiff for his credit file.

        47. Defendant Equifax failed to furnish Plaintiff s credit report on August 20,2020.

        48. Plaindff suffered anxiety and frustradon as a result of Defendant Equifax' s failure to

furnish Plaintiff with his credit report.

        49. Defendant Equifax's failure to furnish Plaintiffs credit report was intentional,

rendering Equifax liable for punitive damages pursuant to 15 U.S.C. § 1681n. In the alternative,

Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. § 1681o.

       50. Plaintiff is entitled to recover actual damages, statutory damages, and costs from

.Defendant in an amount to be determined by the Court pursuant to 15 U.S .C. § 168 In and § 168 lo.

        WHEREFORE, your Plaintiff demands judgment for actual, statutory and punitive damages

against Defendants; for his attorney's fees and costs; for prejudgment and post-judgment interest;

and any other relief deemed appropriate by this Court.

TRIAL BY JURY DEMANDED

        Respectfully submitted,

       TRACY ALSTON

           /s/Jeffrey ~W. Styles
        Jeffrey W. Styles, Esq. # 475264
        Washington Legal Group, LLC
        1666 K Street, NW, Ste #440
        Washington, DC 20006
        Tel: (202) 503-1708
        E-maU: jstyles@washlegal.com
        Counsel for Plaintiff




                                                    7
